DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 02/10/2021.  Claims 1-24, of which claims 1, 13, 19-20 and 24 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 02/10/2021 and 05/11/2021 have been considered and made of record by the examiner.

Drawings
	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations “output unit” (claims 1, 13 and 19), “current changer” (claims 1-3, 7, 10, 13-16, 18-19), “detector” (claims 1, 4, 11, 20-22 and 24), “updater” (claims 1, 4-6, 20-22 and 24) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the corrected drawing and marked-up copy will result in the abandonment of the application. 

Specification
	The disclosure is objected to because of the following informalities:  

replace the phrase “switching state” (4 of ¶[0043]) with the phrase –switching states--, because includes two states of ON state and OFF state (¶[0033]). 
replace the phrase “US-2006-098691” (¶¶[0002]-[0003]) with --US 2006/0098691 A1--,
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claims 1, 13, 19-20 and 24, claims recite the limitations "an output unit configured to output transmission data to be transmitted to the data carrier drive apparatus during a first state and output adjustment data to be transmitted to the data carrier drive apparatus during a second state" (lines 4-6 of claim 1; lines 3-5 of claim 13; lines 5-7 of claim 19) and “wherein the data carrier apparatus ... transmits transmission data to the data carrier drive apparatus during a first state, and transmits adjustment data to the data carrier drive apparatus during a second state (lines 3-8 of claim 20; lines 4-9 claim 24 – truncated, emphasis added), which terms “first state” and “second state” makes it vague and indefinite, because it is not clear whether the terms refer to state of the data carrier apparatus, or the state of the data carrier drive, or both, or else. 

It is noted that the specification describes “communication states”, which includes four states of a standby state, a transmission state, an adjustment state, and a reply state. (¶[0021]: As illustrated in FIG. 2, the data communication system 100 according to the present embodiment transmits and receives data while transitioning between four states of a standby state, a transmission state, an adjustment state, and a reply state, which are communication states.) and “switching states”, which includes two states of ON state and OFF state (¶[0033]: it is assumed that the switch 126 is in an ON state while the reply signal and the adjustment signal are at the high level, and the switch 126 is in an OFF state while the reply signal and the adjustment signal are at the low level While the switch 126 is in the ON state, a current of a current value Id flows from a current source 125 to the switching unit 117.)

Regarding claim 20, claim is failing to set forth the preamble of claim, using transitional phrase to define the scope of the claim (See MPEP 2111.03 [R-3]) to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent (See MPEP 2173 [R-11.2013]).

Regarding claims 2-12, 14-18 and 21-23, claims are rejected due to their dependency to the rejected claim 1, 13 and 20, correspondingly.

Claim Interpretation- 35 USC § 112(f) or pre-AIA  35 USC § 35 USC § 112, sixth paragraph
Special rules of claim construction allow for claim limitations drafted in functional language and are set forth in 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

While these provision permits a claim limitation to be set forth using solely functional language, it operates to restrict such claim limitations to those structures, materials, or acts disclosed in the specification (or their equivalents) that perform the claimed function. Personalized Media Communications, LLC v. International Trade Commission, 161 F.3d 696, 703-04 (Fed. Cir. 1998). 

The Federal Circuit has established that use of the term “means” is central to the analysis of whether a claim limitation should be interpreted in accordance with 35 U.S.C. § 112, sixth paragraph: use of the word “means” creates a rebuttable presumption that the inventor intended to invoke § 112, sixth paragraph, whereas failure to use the word “means” creates a rebuttable presumption that the inventor did not intend the claims to be governed by § 112, sixth paragraph. Id. at 703-04; Flo Healthcare Solutions, LLC v. Kappos, 697 F.3d 1367, 1373 (Fed. Cir. 2012). 

When an inventor has not signaled an intent to invoke § 112, sixth paragraph, by using the term “means,” the presumption against its invocation is strong but can be overcome if “the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function.”  Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004) (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369 (Fed. Cir. 2002) (internal quotation marks omitted) (citation omitted)).  A claim limitation that “essentially is devoid of anything that can be construed as structure” can overcome the presumption.  Flo Healthcare, 697 F.3d at 1374. The presumption may be overcome by a claim limitation that uses a non-structural term that is “simply a nonce word or a verbal construct that is not recognized as the name of structure” but is merely a substitute for the term “means for” associated with functional language.  Lighting World, 382 F.3d at 1360.  Claim language that further defines a term that otherwise would be a nonce word can denote sufficient structure to avoid construction under § 112, sixth paragraph, MIT v. Abacus Software, 462 F.3d 1344, 1354 (Fed. Cir. 2006), as can a claim limitation that contains a term that “is used in common parlance or by persons of skill in the pertinent art to designate structure,” Lighting World, 382 F.3d at 1359.  Nor will claim language invoke a § 112, sixth paragraph, construction if persons of ordinary skill in the art reading the specification understand the term to be the name for a structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function.  Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996) (“Many devices take their names from the functions they perform.”).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “output unit” (claims 1, 13 and 19), “current changer” (claims 1-3, 7, 10, 13-16, 18-19), “detector” (claims 1, 4, 11, 20-22 and 24), “determiner” (claims 1, 20 and 25), “updater” (claims 1, 4-6, 20-22 and 24). 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,

the limitation “current changer” is interpreted to cover --the switching unit 117-- described in the specification:

[0033] …the switching unit 117 functions as a current changer that changes the current Ia according to the data value of the data transmitted to the data carrier drive apparatus 102 …

the limitation “determiner” is interpreted to cover --comparator--, as shown in Fig. 4 and described in the specification:

[0026] …This voltage Va is input to an AD port of the processing unit 103 and a comparator of a determiner 109 …

[0027] …The threshold voltage Vth from the threshold setting unit 111 and the voltage Va from the converter 110 are input to the
comparator of the determiner 109 ...

[0028] … during the reply state, the determiner 109 makes a comparison with the voltage Va using the value of the threshold voltage Vth determined during the previous adjustment state …

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim elements “output unit” (claims 1, 13 and 19), “detector” (claims 1, 4, 11, 20-22 and 24) and “updater” (claims 1, 4-6, 20-22 and 24) are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification merely repeat the claim language without describing what the output unit, the detector and the updater are. (see ¶[0004])

Regarding claims 2-3, 7-12, 14-18 and 23, claims are rejected due to their dependency to the rejected claims 1 and 20, correspondingly.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or 
(b) Amend the written description of the speciﬁcation such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the speciﬁcation already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the speciﬁcation such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the speciﬁcation, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01(o) and 2181. 


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the List of References cited in the attached PTO-892.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631